Citation Nr: 1748222	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  02-01 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Whether an extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1) for the combined effects of service-connected radiculopathy of the right lower extremity, chronic lumbosacral strain, and right knee disabilities, for the period of August 27, 1991, through October 12, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, had active service from April 1696 to July 1971.

This matter has an extensive procedural history.  Recently, in an April 2014 decision, the Board denied entitlement to a rating in excess of 10 percent for the right radiculopathy disability for the period of August 27, 1991 through October 12, 2011.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  Pursuant to an April 2015 Memorandum Decision, the Court affirmed the Board's denial of an increased rating under the schedular criteria for the right radiculopathy disability for the entire period on appeal.  The Court set aside the Board's decision as to the extraschedular component of the increased rating claim and remanded the matter for reconsideration. 

The sole issue of entitlement to an extraschedular rating for the combined effects of service-connected radiculopathy of the right lower extremity, chronic lumbosacral strain, and right knee disabilities, for the period of August 27, 1991, through October 12, was returned to the Board in August 2015.  The Board referred the matter to the Director of Compensation Service for consideration of an extraschedular rating.  In September 2016, the Board found a February 2016 opinion from the Acting Director of Compensation Services did not comply with the Court's instructions and the claim was again remanded.

In August 2017, the Director of VA's Compensation and Pension Service denied an extraschedular rating for radiculopathy of the right lower extremity, lumbar spine strain, and right knee disabilities for the period of time from August 27, 1991 to October 12, 2011, under 38 C.F.R. § 3.321(b)(1); therefore, the Board finds that there has been substantial compliance with the Board's September 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998).





FINDING OF FACT

The combined effects of service-connected radiculopathy of the right lower extremity, chronic lumbosacral strain, and right knee disabilities, do not present such an exceptional or unusual disability picture that the available schedular ratings are inadequate for the period of August 27, 1991, through October 12, 2011.


CONCLUSION OF LAW

The criteria for an extraschedular rating for combined effects of service-connected radiculopathy of the right lower extremity, chronic lumbosacral strain, and right knee disabilities, for the period of August 27, 1991, through October 12, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.321 (b)(1), 4.14, 4.40, 4.45, 4.59, 4.71a, 4.118, 4.124a, Diagnostic Codes 5299-5257, 5010-5260, 7804, 5237, 8520.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The Veteran's claim concerns the proper disability ratings to be assigned to his service-connected radiculopathy of the right lower extremity and arises from his disagreement with the initial disability rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to these claims is needed under VCAA.

The record also reflects that all relevant treatment and examination records are in the claims folder.  Neither the Veteran nor his representative has identified any outstanding medical evidence.  In August 2017, the Veteran submitted a signed statement indicating he had no additional evidence to submit regarding the appeal.

Finally, the Board notes that neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Whether Extraschedular Rating for Radiculopathy of the Right Lower Extremity, Chronic Lumbar Strain, and Right Knee Disabilities

In its April 2014 decision, the Board found the effects of the Veteran's right lower extremity radiculopathy were adequately contemplated by the rating schedule and that referral for an extraschedular consideration was not warranted.  The Veteran appealed the decision, and in an April 2015 Memorandum Decision, the Court vacated the portion of the April 2014 Board decision that dealt with extraschedular consideration and remanded the case for further consideration.  Specifically, the Court found that under Johnson, an analysis of whether the combined effects of service-connected radiculopathy of the right lower extremity, chronic lumbosacral strain, and right knee disabilities, entitled the Veteran to an extraschedular rating for the period of August 27, 1991, through October 12, 2011.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For the reasons that follow, the Board finds that an extraschedular rating for combined effects of service-connected radiculopathy of the right lower extremity, chronic lumbosacral strain, and right knee disabilities, for the period of August 27, 1991, through October 12, 2011 is denied.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 .  
38 U.S.C.A. § 1155.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1 (2016).

In rating exceptional cases, an extraschedular rating may be provided.  38 C.F.R. 
§ 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.

As discussed above, in August 2015 and September 2016, the Board remanded this issue for the RO/Agency of Original Jurisdiction to refer the claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service (Director) for extraschedular consideration under 38 C.F.R. § 3.321 (b).  In August 2017, after reviewing the claims file, the Director determined that an extraschedular rating was not assignable because no unusual or exceptional disability pattern had been demonstrated that would render application of the regular rating criteria impractical.  Because the Director has adjudicated the issue of entitlement to an extraschedular rating, the Board may now consider this question.  The threshold question is whether the schedular rating criteria adequately contemplate the combined effects of the Veteran's service-connected radiculopathy of the right lower extremity, chronic lumbosacral strain, and right knee disabilities, for the period of August 27, 1991, through October 12, 2011, in that it reasonably describes the disability levels, symptomatologies, and impairments.  The Board gives no deference to Director's adjudication and the Board is permitted to exercise jurisdiction over the question.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board.  Cf. Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board). 

The Board emphasizes that entitlement to an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) and entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU) rating under 38 C.F.R. 
§ 4.16(b) (2016), although having some similar criteria such as questions of the degree of occupational impairment, are based on different and non-overlapping criteria.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular rating criteria for a particular disability are inadequate to compensate for the average impairment of earning capacity due to that particular disability.  In contrast, 
38 C.F.R. § 4.16(b) requires a determination that a particular veteran be rendered unable to secure or follow a substantially gainful employment, and such determination as to unemployability is based on all the service-connected disabilities rather than a single disability.  See VAOPGCPREC 6-96.

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) requires only marked interference with employment, meaning above and beyond the average impairment contemplated by the schedular rating assigned for the disability, whereas TDIU requires evidence of total unemployability.  Kellar, 6 Vet. App. at 162; see also Thun, 22 Vet. App. at 117 ("extraschedular consideration may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the veteran is totally unemployable").  In Thun, 22 Vet. App. 111, the United States Court of Appeals for Veterans Claims (Court) held that difficulty in obtaining or retaining employment is an element considered for establishing a TDIU; therefore, to require the same showing in determining entitlement to extraschedular consideration under 38 C.F.R. § 3.321 would create an impermissible overlap between these two concepts. 

Consideration of entitlement for a TDIU (which is a form of extraschedular rating, whether under 38 C.F.R. § 4.16(a) or (b)) requires VA to evaluate whether a veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  See 38 C.F.R. § 4.16.  The central inquiry in TDIU adjudication is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  While entitlement to a TDIU under 38 C.F.R. § 4.16  requires an evaluation of impact that all the service-connected disabilities have on employment, entitlement to an extraschedular rating focuses only on whether the schedular rating criteria for a particular, singular disability is inadequate to compensate for the average impairment of earning capacity due to that singular disability. 

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011). 

In this case, for the entire increased rating period on appeal from August 27, 1991 to October 12, 2011 the Veteran, was in receipt of the following evaluations: radiculopathy of the right lower extremity was evaluated at 10 percent disabling; DJD of the right knee was evaluated at 30% disabling effective April 28, 1989, 100 percent effective February 10, 1992, 30 percent effective April 1, 1992, 100 percent effective April 27, 1995, 30 percent effective July 1, 1995, 100 percent effective March 7, 1997, and 30 percent effective August 1, 1997; chronic lumbar spine strain was evaluated at 20 percent disabling effective August 27, 1991, 40 percent effective March 27, 2001, 20 percent effective September 10, 2004, and 40 percent effective October 13, 2011; right knee limitation of flexion was evaluated at 10 percent disabling effective July 28, 2011; scars of the right knee were evaluated at 10 percent disabling effective July 28, 2011.

During the appeal period, the Veteran's radiculopathy right lower extremity was rated under Diagnostic Code 8520 which provides the rating criteria for evaluation of paralysis of the sciatic nerve.  Under this provision, mild incomplete paralysis warrants a 10 percent disability evaluation moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent evaluation; and, severe, with marked muscular atrophy, incomplete paralysis warrants a 60 percent disability evaluation.  An 80 percent evaluation is warranted for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee, with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a , Diagnostic Code 8520.

The Veteran's right knee was rated under Diagnostic Codes 5299-5257, 5010-5260, and 7804.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.

Under Diagnostic Codes 5299-5257, a 10 percent rating is warranted if there is slight recurrent subluxation or lateral instability, a 20 percent rating is warranted if there is moderate recurrent subluxation or lateral instability, and 30 percent rating is warranted if there is severe recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a , Diagnostic Codes 5299-5257 (2016).

Additionally, the Veteran's right knee is rated under Diagnostic Codes 5010-5260.  Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following:  Note
(1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note 
(2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id., Diagnostic Code 5003, Notes (1) and (2). 

The Diagnostic Codes that rate on the basis of limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.

The Veteran's right knee scars are rated under Diagnostic Codes 7801, 7802, and 7805.  7804 provides a 10 percent rating for superficial unstable scars.  DC 7801 provides that scars, other than head, face, or neck, that are deep or that cause limited motion are rated as follows: area or areas exceeding 144 square inches (929 sq. cm) are rated as 40 percent disabling; area or areas exceeding 72 square inches (465 sq. cm) are rated as 30 percent disabling; area or areas exceeding 12 square inches (77 sq. cm) are rated as 20 percent disabling; and area or areas exceeding 6 square inches (39 sq. cm) are rated as 10 percent disabling. 38 C.F.R. § 4.118 , DC 7801 (2008).  A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7801, Note 2.

Diagnostic Code 7802 provides that scars, other than head, face, or neck, that are superficial and that do not cause limited motion, covering an area or areas of 144 square inches (929 sq. cm) or greater, are rated as 10 percent disabling.  38 C.F.R. 
 § 4.118, DC 7802 (2008).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802, Note 2.

Diagnostic Code 7804 provides that a 10 percent rating is warranted for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, DC 7804 (2008).  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7804, Note 1.

Diagnostic Code 7805 provides that other scars are rated based upon limitation of function of affected part. 

Throughout the entire appeal period, the Veteran's lumbar spine disability was rated under Diagnostic Code 5237.  Under Diagnostic Code 5237 lumbosacral strain is rated under the General Rating Formula for Diseases and Injuries of the Spine.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Under the General Formula, a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion (ROM) of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. 
§ 4.71a, General Formula.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined ROM of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id. Objective neurologic abnormalities, if any, must be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation.  38 C.F.R. § 4.71a, Plate V. Note (5) defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Again, the period on appeal is from August 27, 1991, through October 12, 2011.  A private medical report from September 1991 included a positive straight leg raise on the right side and documented that the Veteran's right leg was not as strong as his left leg.  He was experiencing some right lower extremity numbness, but had no motor, sensory, or reflex changes.  The private physician noted that an MRI of the lumbar spine showed a bulging disc at L4-L5 and that the Veteran was extremely careful with stairs because of a feeling of weakness.

In February 1992, the Veteran had a torn meniscus and underwent a partial lateral meniscectomy and partial medial meniscectomy and debridement of the patella.  There were no complications with the procedure.

In August 1992, the Veteran underwent a VA spine examination.  The Veteran reported occasional low back pain.  The VA examiner noted the Veteran walked with a cane and had a slight right leg limp.

On examination, range of motion testing of the spine revealed 40 degrees flexion and 20 degrees extension, both with pain.  The VA examiner indicated that the Veteran had neurological involvement, including light touch sensation in both lower extremities.  The VA examiner diagnosed degenerative joint disease of the lumbosacral spine.

In August 1992, the Veteran also underwent a VA joints examination.  He was 10 days post-op and reported right knee pain.  Stability testing in the knee could not be conducted because it was too soon after the Veteran's surgery.  Range of motion testing conducted revealed flexion of 30 degrees and extension of 10 degrees.

In September 1993, a private treatment report showed a markedly positive straight leg raise on the right, and indicated that the Veteran walked guarded with some limping.  The Veteran reported bouts of back pain with some numbness on the right and left.  Again, he had no motor, sensory, or reflex changes.  In October 1993, the same private provider indicated that there had been some improvement, and noted that the right lower extremity straight leg raising was only slightly positive.

In an August 1994 private medical follow-up report, the Veteran reported an increase in pain in the low back, right hip, and leg during the past few weeks.  A physical examination showed tenderness and spasm in the lumbar paravertebral muscles, tenderness over the right sciatic notch, and a straight leg test was positive bilaterally, but greater on the right.

In March 1995, the Veteran underwent a VA neurological evaluation.  He reported excessive sweating of the right foot, as well as tingling in the hip and toe area.  The VA examiner noted decreased pinprick sensation of the right leg little toe and decreased vibration of the right foot compared to the left.  The assessment was radiculopathy.  Following nerve conduction studies and a needle EMG examination, the VA examiner found that the study was abnormal.  The findings were consistent with right lower lumbar radiculopathy.  An MRI scan of lumbosacral spine suggested for further evaluation.  Even though patient[']s symptoms of intermittent sweating of right foot is suggestive of autonomic involvement clinically there is no evidence of sympathetic dystrophy."

In May 1995, the Veteran underwent a VA examination to determine the severity of his low back and knee condition.  The VA examiner noted both a 1991 and a recent right knee arthroscopy, which included debridement, and reports of "significant residual pain" and "progressive increasing amounts of pain and the occasional right buttock pain that did radiate down the back of the right knee," which was "intermittent and tolerable."  The VA examiner also noted some persistent sensory changes in the right lower extremity and that the prior nerve conduction study and EMG showed changes in the sensory nerves of the lower extremity on the right side.

An examination of the right knee showed remarkable quadriceps atrophy.  The Veteran reported a slight subjective decrease in sensation to light touch on all dermatomes of the right leg below the knee in a stocking-glove type fashion with the exception of the plantar aspect of his right foot which appears 3 normal to him.  The VA examiner's assessment of was no evidence of any significant neurologic compromise; however, he probably did have some component of set arthropathy as a result of his progressive disk degeneration.

In May 1995, the Veteran testified before the RO.  He reported a radiating type pain in his hip and foot.  He further testified that his doctor told him that he thought it was a nerve problem that was as a result of his back condition.  The Veteran reported numbness in his foot with weakness on the whole right side.  He reported that he had not walked normally for a long time and that after he injured his right knee, he has had a problem with stooping, which had gotten progressively worse through the years, as well as problems climbing up and down stairs and with sitting and standing for long periods of time.  The Veteran reported wearing a knee brace for the last seven years or more.  He stated that during the summer he was able to do some swimming and doubles tennis but that after he finishes playing he has excruciating pain.  He stated he was employed as a counselor and that his position was "more or less a sedentary" one with outreach as his primary job function.

In August 1995, the Veteran requested a knee brace.  November 1996 VA treatment records noted the Veteran's problem with radiculopathy and a request that his examiner complete a form for a reduced metro fare.  The record indicated the Veteran ambulated with a cane.

In December 1997, the Veteran testified before the Board.  He reported that he has not been able to bend his knee or squat in years, and that he experienced his most difficulty in going up and down steps, using a type of staggered motion.  He reported that he first noticed his back problems in the early 1990's and that it seemed like he had limped in some ways since the back injury.  The Veteran added that he was currently limping and using a cane and that he needs the cane for both his knee and back problems.  The Veteran indicated he had been employed for 10 years in employment services and indicated that it was sedentary-type work.

In a February 2001 private medical record, the Veteran reported an increase in low back pain over the past several weeks and pain that occasionally radiated to his posterior thigh, but not below the knee.  The Veteran further complained of persisting problems with his right knee.  The examiner noted that the Veteran walked with a slight antalgic limp but could walk on his toes and heels well bilaterally.

On examination, the Veteran had some bilateral hamstring tightness, pain and limitation on motion of the leg and right knee with no sciatic signs on either leg.  The impression was recurring low back pain with right sciatica, secondary to the Veteran's low back and osteoarthritis right knee with heterotrophic ossification and stiffness and adhesions, status post multiple surgeries.  During a follow-up visit, the examiner noted that the Veteran was treated for chronic and recurring low back pain and stiffness in the right knee.  The examiner noted no radicular symptoms.

In March 2001, the Veteran underwent VA orthopedic and neurological examinations.  The VA examiner noted the Veteran arose and stood slowly and used a cane in his right hand to ambulate and requires it for distance.  The examiner further noted the Veteran's gait showed mild-to-moderate limp to the right, and that he could not walk on his heels or toes or hop on the right foot.  The VA examiner also noted that the Veteran could not squat.  The Veteran's sensation was intact to pin touch, vibration, proprioception, two-point discrimination, and double simultaneous stimulation.  The VA examiner noted the Veteran's motor function was 5/5 in the lower extremities, with the exception of some give-way weakness.  There was no drift, tremor, atrophy, or fasciculations.  The diagnosis was a normal neurological examination.

In October 2001, the Veteran underwent another VA medical examination.  The Veteran complained of pain in the right buttock that goes down to below the right knee and occasional wetness of the right ankle.  On examination, the Veteran had deep tendon reflexes 1+ and absent right ankle jerks, and the VA examiner noted that the Veteran walked with a cane because of his knee problem.

VA treatment records from November 2003 showed complaints of intermittent parathesia of right foot and hip with right leg weakness and frequent right knee pain and swelling.  The VA examiner noted a slow limping gait.

A September 2004 VA examination report of the Veteran's back and right knee noted complaints of numbness over the right hip and the right thigh region.  The Veteran also reported waking up and the right leg being very sweaty, as well as, right leg weakness with knee buckling at times, and use of a cane for years.  The VA examiner noted asymmetry of muscle bulk in the legs with right thigh and calf muscle bulk smaller than left.  The VA examiner further noted the Veteran walked with a slight limp and an antalgic gait pattern favoring the right side.

Private orthopedic medical records for 2004 and 2005 noted chronic right knee and low back pain that radiated into the Veteran's right buttock, occasionally as far as his toes and that he walked with a cane.

An April 2005 MRI showed nerve root impingement at the L5 level.  Also from April 2005, a chiropractor's report documented buttock and right hip pain, numbness, and tingling.  Deep tendon reflexes, including the Achilles tendon, were measured at 2, and symmetrical.  Stroking the soles of the patient's feet elicited a normal response of plantar flexion and curling of the toes bilaterally.  A straight leg raise test was positive on the right at 50 degrees.  The chiropractor diagnosed the Veteran with lumbar sciatica.

The claims file contains an unsigned April 2005 memorandum from the Veteran's employer.  The memorandum indicated that the Veteran was issued a verbal warning that he was below a 32 hour ceiling of sick leave and had exhausted all of his sick leave plus two days.  The Veteran was placed on a 1 day medical restriction and told that future absences would require medical documentation.

An April 2009 VA neurological examination report indicated that the Veteran's sensation was intact in the lower extremities, and that his deep tendon reflexes were 2+ and equal.

Also in April 2009, The Veteran also underwent a VA examination to determine the severity of the right knee.  He reported pain and swelling in the right knee with no flare-ups or incapacitating episodes in the previous 12 month.  The Veteran reported no dislocation, recurrent subluxation.  The Veteran indicated he was able to perform his usual occupational duties and activities of daily living.  The Veteran was diagnosed with traumatic arthritis, right knee.

During an August 2010 VA examination, the Veteran had aching and numbness radiating from his back to his foot; he did not indicate whether those symptoms were on the left or the right.  He had a positive straight leg raise test on the right, and his deep tendon reflexes were 1+ bilaterally.

In April 2014, outside the appeal period, the Veteran submitted an application for TDIU.  The application asked for a list of employment for the last five years.  The Veteran indicated employment in various positions as a counselor from 2004 to 2014. 

In August 2017, after reviewing the claims file, the Director determined that an extraschedular rating was not assignable because no unusual or exceptional disability pattern had been demonstrated that would render application of the regular rating criteria impractical.

In this case, the Board finds that the schedular criteria reasonably describe the combined level of symptomatology and functional impairment of the service-connected radiculopathy of the right lower extremity, chronic lumbosacral strain, and right knee disabilities for the entire initial rating period on appeal from August 27, 1991, through October 12, 2011, including limitation of motion and function due to pain, weakness, and use of a cane and knee brace.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a,4.118, 4.124a Diagnostic Codes 5299-5257, 5010-5260, 7804, 5237, 8520.

After a thorough consideration of the evidence of record, both lay and medical, the Board finds that, for the rating period on appeal from, the weight of the evidence is against an extraschedular rating for the service-connected radiculopathy of the right lower extremity, chronic lumbosacral strain, and right knee because all the symptomatology and impairment caused by the disabilities, including pain and limitation of motion due to pain, weakness, and fatigability, is specifically contemplated by the schedular rating criteria.  Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the right hand disability is specifically contemplated by the schedular rating criteria. 

The lay and medical evidence of record shows that from August 27, 1991, through October 12, 2011, the Veteran reported pain, numbness, and difficulty ambulating, as a result of the service-connected radiculopathy of the right lower extremity, low back, and right knee.

The schedular rating criteria, specifically provide for ratings based on limitation of motion including ankylosis and even amputation, including as due to pain and other orthopedic factors such as weakness and fatigability (see DeLuca and 38 C.F.R. 
§§ 4.40 , 4.45, 4.59), which are incorporated into the schedular rating criteria.  See 38 C.F.R. § 4.71a, Plate I; see also 38 C.F.R. § 4.71a, DC 5003 (contemplates pain and noncompensable limitation of motion); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria).

The schedular rating criteria also provide for rating by analogy based on similar functions, anatomical location, and symptomatology.  See 38 C.F.R. § 4.20 (2016) (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); see also Mitchell, 25 Vet. App. at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatology of the ailments). 

In this case, for the entire rating appeal period from August 27, 1991, through October 12, 2011, considering the lay and medical evidence, the service-connected radiculopathy, right lower extremity was manifested by symptoms and functional impairment that more nearly approximated mild, including as due to numbness and other factors such as a feeling of "wetness" in the right foot.  

The Veteran has indicated that the functional limitation with respect to navigating stairs, which is specifically contemplated in the orthopedic factors that are incorporated into the schedular rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59, DeLuca; see also 38 C.F.R. § 4.71a , Diagnostic Code 5299-5257 (contemplates pain and noncompensable limitation of motion).  The Veteran has also indicated that the combined disabilities have impacted the ability to stoop and squat.  To the extent that navigating stairs and squatting causes incidental pain, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic conditions.  DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness or weakened movement, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to the disabilities of the knee and low back. All of the symptoms and impairment described above are part of or similar to symptoms and impairment listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 . Cf. Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria). 

The Board notes the Veteran's use of a cane and knee brace throughout the period on appeal.  The Board further notes that that the use of assistive devices for ambulation and support are not specifically contemplated by the rating schedule.  Therefore, assuming the Veteran's symptoms and the use of assistive devices mean the rating schedule inadequately addresses his disability picture, the Veteran is still not entitled to an extraschedular rating because the evidence does not show marked interference with employment or frequent periods of hospitalization.

In May 1995, the Veteran testified before the RO and indicated he was employed.  At the 1997 Board hearing, the Veteran indicated he had been employed for 10 years in employment services.  On the April 2014, application for TDIU, the Veteran indicated employment in various positions as a counselor from 2004 to 2014.

During the twenty-year period on appeal, the Board could find no indication in the record that the Veteran had marked interference with employment due to the service-connected radiculopathy of the right lower extremity, low back condition, or right knee disabilities, other than the unsigned April 2005 memorandum from the Veteran's employer.  As stated above, the memorandum indicated that the Veteran was issued a verbal warning that he was below a 32-hour ceiling of sick leave and had exhausted all of his sick leave plus two days.  The Veteran was placed on a 1-day medical restriction and told that future absences would require medical documentation.  This was in 2005 and the Veteran has submitted no other documentation indicating that during the preceding 14 years of the appeal period, or subsequent 6 years of the appeal period, that he had any marked interference with his employments.  As such, the Board finds the April 2005 letter indicated a transitory period and does not reflect the overall impact of the combined disabilities on the remainder of the 20-year appeal period.

Similarly, there are no indications of frequent hospitalization in the record.  In fact, for any periods of convalescence due to medical treatment of the service-connected right knee, the Veteran's compensation level was adjusted to the 100 percent level and rated accordingly afterwards.

The rating schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155."  Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms and impairments reported by the Veteran are specifically contemplated by the schedular rating criteria discussed above, which contemplate the effect on occupation, specifically limitation of motion due to painful motion. Further, there is no indication of marked interference with the Veteran's employment as a result of the service-connected disabilities on appeal.  In the absence of exceptional factors associated with right hand injury residuals, the Board finds that the criteria for 
 assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An extraschedular rating for the combined effects of service-connected radiculopathy of the right lower extremity, chronic lumbosacral strain, and right knee disabilities, for the period of August 27, 1991, through October 12, 2011, is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


